Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Amendment
This action is in response to an amendment filed December 17, 2020. Claims 1-2, 6-9, 13-16, and 20 are pending in this application.
 
Response to Arguments
Applicant's arguments filed December 17, 2020 have been fully considered, but the arguments were not found to be persuasive. Applicant(s) contend in substance the following:

Argument to claims 1, 8, and 15:

Argument a) ‘Combining Dorsey and Malik does not result in dynamic live content hosted on a server, because neither prior art needs a way of determining which user opened an email in order to be able to provide the correct live content to them’. 

Response to argument a) While the Examiner appreciates this argument, it is respectfully not persuasive. Dorsey’s invention is directed to providing a recipient with directed marketing advertisements based on the recipient’s attributes. Each email 

The examiner has addressed arguments directed to claim limitations as stated
only. Arguments not directed towards claimed limitations have not been addressed.
Applicant(s) is/are urged to direct arguments for claim limitations recited, because
arguments not directed to claimed limitations and statements are not given value since
they do not appear in the claim. As to any claims not specifically discussed, the
applicant(s) argued that it was patentable for one of the reasons discussed above.
Please see response to above arguments for unspecified discussions.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claim 1-2, 6-9, 13-16, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dorsey et al. (US 2004/0215479 A1), in view of Malik (US 2005/0144246 A1).

With respect to claim 1, Dorsey discloses a system for introducing live content into an electronic mail message comprising a dynamic live content area sent through an e-mail service provider system ([0025], dynamic content is introduced in email messages), the system comprising:
a server that:
memory including live content comprising image data ([0029], content may include images);
identifies a recipient and a second recipient, wherein the recipient and the second recipient are associated with at least one demographic attribute ([0025] and [0029], email recipients are associated with attributes), wherein the demographic attribute of the recipient is different from the demographic attribute of the second recipient ([0003], [0007]-[0008], and [0025], wherein each recipient is associated with attributes that may differ from one another such as location of the recipient);
sends copies of the electronic mail message to the recipient at a first email address and the second recipient at a second e-mail address ([0025], the customized email message is sent to recipients), wherein the copy of the electronic mail message sent to the first e-mail address comprises an identifier of the recipient and the copy of the electronic mail message sent to the second e-mail address comprises an identifier 
associates the at least one attribute associated with the recipient with the dynamic live content area of the copy of the electronic mail message sent to the recipient and the at least one attribute associated with the second recipient with the dynamic live content area of the copy of the electronic mail message sent to the second recipient ([0025] and [0029], attributes allow sender to send email including dynamic content related to attribute of recipient); and
a click manager that receives an indication of the opening of the copy of the electronic mail message sent to the recipient at the first e-mail address including the identifier of the recipient ([0039]-[0040], open counter for counting how many times an email is opened) and receives an indication of the opening of the copy of the electronic mail message sent to the second recipient including the identifier of the second recipient, ([0039]-[0040], open counter for counting how many times an email is opened), wherein the click manager accesses the memory to retrieve first live content based on the at least one demographic attribute associated with the recipient, the identifier of the recipient, and the dynamic live content area of the copy of the electronic mail message sent to the recipient ([0025] and [0029]-[0030], where dynamic content stored in a database is retrieved and inserted in an email) and sends the retrieved first live content for rendering in the dynamic live content area of the electronic mail message ([0025] and [0029]-[0030], where dynamic content stored in a database is retrieved and inserted in an email) and accesses the memory to retrieve second live content different from the first live content based on the at least one demographic 
Dorsey does not explicitly teach:
memory including live content comprising expiration data; 
wherein the click manager sends the retrieved first and second live content in a copy of an email;
However, Malik discloses:
memory including live content comprising expiration data ([0018] and [0024]-[0030], content message may be time-sensitive sale with expiration date); 
wherein the click manager sends the retrieved first and second live content in a copy of the an email ([0064], where advertisement (live content) is pulled when email is opened);
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Dorsey with the teachings of Malik to include a time-sensitive content that expires into an email message and retrieve it after the email has been opened, because this will prevent outdated content from reaching email recipients. This allows content advertisements to remain current.
With respect to claim 2, the combination of Dorsey and Malik discloses the system of claim 1, wherein Malik further discloses the attribute associated with the recipient and the dynamic live content area of the copy of the electronic mail message sent to the recipient is used by the click manager to determine the first live content to retrieve from memory after the copy of the electronic mail message is sent to the recipient and after the click manager receives the indication of the opening of the copy of the electronic mail message by the recipient ([0004], sending promotion at time message is read).
With respect to claim 6, the combination of Dorsey and Malik discloses the system of claim 1, wherein Malik further discloses the live content is a first coupon and the second live content is a second coupon different from the first coupon ([0064]-[0065], time-sensitive advertising message serves as applicant’s coupon; first advertising message is retrieved when a user opens the message at a first time and a second advertising message is retrieved when a second user opens the message at a second time; Both users may see the same advertising message or a different message depending on when the message is opened).
With respect to claim 7, the combination of Dorsey and Malik discloses the system of claim 6, wherein Dorsey discloses the at least one attribute is a location of the recipient and wherein the at least a second attribute is a location of the second recipient ([0029], recipient attribute such as geography).
With respect to claims 8-9, 13-16, and 20, the method and system of claims 8-9, 13-16, and 20 do not limit or further define over the system of claims 1-2 and 6-7. The limitations of claims 8-9, 13-16, and 20 are essentially similar to the limitations of claims 

	Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thomas (US 2006/0253537 A1, which is directed to email optimization by targeting advertisements to recipients using dynamic email elements which depend on when a recipient accesses the email and attributes of the recipient, [0023]-[0026] and [0057]-[0060]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458    					
February 18, 2021